Court of Appeals
of the State of Georgia

                                                              ATLANTA, January 16, 2018

The Court of Appeals hereby passes the following order

A18I0093. BELK, INC. v. ELIZABETH CHARLENE EVANS.


     Upon consideration of the Application for Interlocutory Appeal, it is ordered that it be

hereby DENIED.


LC NUMBERS:

16CV1647




                                      Court of Appeals of the State of Georgia
                                           Clerk's Office, Atlanta, January 16, 2018.

                                           I certify that the above is a true extract from the minutes
                                      of the Court of Appeals of Georgia.

                                           Witness my signature and the seal of said court hereto
                                      affixed the day and year last above written.

                                                                         , Clerk.